Title: To George Washington from Lieutenant Colonel John Graves Simcoe, November 1779–December 1779
From: Simcoe, John Graves
To: Washington, George


        
          [November–December 1779]
        
        Sir,—I am induced to lay myself before you, from what I conceive to be a principle of duty, and that not merely personal.
        You may, perhaps, have heard, sir, of the uncommon fortune that threw me into the hands of the Jersey militia.
        Gov. Livingston told me I was a prisoner of the State, a distinction I never till then was acquainted with, and observed, that it was probable I should be soon exchanged as such, naming to me officers of similar rank as the likely persons.
        I was allowed my parole, was taken from it the 9th, and have ever since been confined a close prisoner in Burlington goal, with Col. Billop, who is in irons and chained to the floor, to retaliate for F. Randolph and Leshier, the later of whom is (said to be) confined in the same manner in New-York: my mittimus hath not expressed what I am imprisoned for; but, by the tenor of Governor Livingston’s letters, I suppose it is to retaliate for the former of those citizens, whom he allows to be a private soldier, and who is simply confined as such.
        Colonel Billop joins me in my application, sir, to you for redress from our unparalleled usage.
        I apply to you, sir, either as a prisoner of war, or as appealing to you from an unjustifiable stretch of power without precedent or generosity.
        I am led to consider myself as a prisoner of war under your authority, from Governor Livingston’s doubts expressed to me of his having the disposal of me; from his correspondence with Gen. Robertson, published in the newspapers, where he submits Gen. Dickinson’s prisoners to your disposal, and from Col. Billop, my fellow prisoner, being taken by a party of Continental

troops, receiving his parole from Mr. Beaty, and living under it, till he was taken from it by a party of militia, and by M. Boudinot’s order confined in Burlington goal.
        He claims the protection that was first extended to him from the Continental Commissary of prisoners.
        I hope, sir, you will make use of the power that I conceive enabled you to transfer Col. Billop to the state of New Jersey, in extending to me the rights allowed by civilized nations, and which, without a given reason, I have been deprived of.
        If, by any law I am unacquainted with, I am in the power and disposal of Governor Livingston, &c., I think myself entitled to appeal to you, sir, from the injustice used towards me, as I cannot suppose there is no application for redress in a case, which, if drawn into a precedent, must confound every distinction of rank, and will operate in a wider circle than that of the state of New Jersey.
        Governor Livingston has offered, as he has written to me, to exchange me for Lt. Col. Reynolds, and Col. Billop for as many privates as make up his rank, naming among them the people for whom Col. Billop is avowedly retaliating.
        This proposition, I conceive, it never was supposed Gen. Sir Henry Clinton could comply with.
        I hope, sir, you will do me the honour of early attending to this letter; if Col. Billop only should be claimed by those whose prisoner he unquestionably appears to be, I should look upon it as a fortunate event, though I should be doomed to wear his ignominious chains. I have the honour to be, sir, Your most obedient and humble servant.
        I beg leave to enclose to you Major Andre’s letter, though Governor Livingston, to whom I addressed it, has passed it by without notice; I hope it will be the means of my obtaining my parole to New-York.
      